DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Applicant’s communication filed on 12/29/2020. Claims 1 – 20 are currently pending in this application.
In view of applicant’s amendment and arguments regarding rejection of claims 1 – 20 under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and/or second paragraph, set forth in the previous Office Action, the rejection(s) is/are hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the applied references, as is explained in greater detail below in the body of the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 - 4, 6, 7, 9 – 12 and 14 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150327060 (Gilson) evidenced by IEEE Standard for Information technology—Telecommunications and information exchange between systems—Local and metropolitan area networks—Specific requirements Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications (IEEE) and US 20150245278 (Scahill), in view of US 20110106279 (Cho) and further in view of US 20170041835 (Takemoto).
Regarding claims 1 and 10, Gilson teaches “An electronic device (paragraph 0003: dependent wireless device (DWD), also shown in Fig.  3 as DWD 307) comprising:
a device that transmits audible or visual signals (paragraph 0040: DWD 307 may connect to host device 303 using any type of communication protocol, such as infrared, visible light.  Therefore, “a device that transmits … visual signals” is implicitly present);
a wireless device that transmits and receives wireless signals having communications protocol to allow connectivity and collaboration between the electronic device and a targeted device (paragraph 0052: device 307 may be permitted to communicate with WAP 305 (“a targeted device”) in order to use the wireless network.  Paragraph 0054: device 307 may use the credentials (e.g., network identifier and/or password) to access the network in step 419.  On the other side, paragraph 0037 states that WAP provides network access (e.g., Wi-Fi access) to wireless devices.  Therefore, “a wireless device that transmits and receives wireless signals having communications protocol” is implicitly present);
a processing device (either implicitly present, or it would have been obvious to include processing device to implement functionality disclosed by Gilson);
a memory including an authentication/connection software (paragraph 0005: the first (host) device may provide wireless network security credentials to the DWD(s), for the DWD(s) to use to connect to the wireless network.  Paragraph 0049: device 303 may authenticate second device 307 using information included in the announcement message transmitted by DWD 307 (paragraph 0047). By authenticating second device 307, the first device 303 may determine that second device 307 is permitted to connect to the wireless network.  Therefore, “an authentication/connection software” is present at the DWD 307, and the “memory” is also either implicitly present to store the software, or it would have been obvious to equip the DWD 307 with a memory to implement the disclosed functionality) which has instructions that are executed by the processing device, the instructions including the following logics:
instructing the device to transmit…” “…signals to a computing device, wherein the computing device receives…” “…signals, wherein the…” “…signals include a unique identification code associated with the electronic device (paragraph 0047: DWD 307 may send announcement messages (therefore the step of “instructing the device to transmit … signals” is implicitly present as the step preceding the actual transmission) indicating that DWD 307 desires to connect to an access point and that it requests assistance to do so.  Paragraph 0048: first device 303 (“a computing device”) may gather information on DWD 307 from the announcement message. This information may identify characteristics of DWD 307, such as device type, model, communication capabilities, identification code, address (both identification code and address represent “a unique identification code associated with the electronic device”). First device 303 (“computing device”) may acquire this information through the metadata or flags included in the announcement messages.), wherein the computing device transmits to the targeted device the unique identification code in accordance with a wireless communication protocol (paragraph 0051: In step 411, first device 303 (“the computing device”) may inform WAP 305 (“the targeted device”) that second device 307 has been authenticated by transmitting a message which may include information such as the address (e.g., MAC address) (“the unique identification code”) of DWD 307. The communication between the first device 303 and the WAP 305 may be done via Wi-Fi (“in accordance with a wireless communication protocol”));
instructing the wireless device to transmit and receive the wireless signals…” “…to and from the targeted device, wherein the targeted device transmits to and receives from the wireless device wireless signals (paragraph 0052: Once authenticated, DWD 307 may be permitted to communicate with WAP 305 (“the targeted device”) (which includes “transmit and receive the wireless signals … to and from the targeted device” such as WAP 305 and “wherein the targeted device transmits to and receives from the wireless device wireless signals”) in order to use the wireless network which must necessarily be preceded by “instructing”.  Paragraph 0053: If WAP determines not to send the credentials in step 413, DWD 307 may determine that it does not have the credentials and in step 415 send a request for credentials to WAP 305 (which includes “transmit … the wireless signals … to… the targeted device” such as WAP 305). WAP 305 may recognize DWD 307 the next time DWD 307 sends a request.  In step 417, WAP 305 may send network credentials to DWD 307 in response to the request. The credentials may be sent through a network or communication medium that DWD 307 is configured to connect to (which includes “receive the wireless signals … to and from the targeted device” such as WAP 305).)…” “…and
establishing…” “…communication between…” “…the electronic device and…” “…the targeted device in a same network based on received wireless signals having the unique identification code (implicit as stated purpose of the disclosed method. Since the “communication between the electronic device” (DWD 307) “and the targeted device” (WAP 305) is established based on information transmitted from the “computing device” (device 303) in step 411 (see paragraph 0051) and received by the “targeted device” (WAP 305) using Wi-Fi (“received wireless signals”), it is thus based on the address (e.g., MAC address) of DWD 307 (“the unique identification code”) which was included in those wireless signals, as required by the claim. Further, the communication between DWD 307 (“the electronic device”) and WAP 305 (“the targeted device”) is explicitly disclosed as being Wi-Fi (see paragraphs 0037, 0054, 0078), thus being “in a same network”), wherein the electronic device transmits sensor wireless signals in connection with a sensing device at the electronic device (paragraphs 0004, 0009, 0050, 0083 and 0090 all disclose presence of various types of sensors within the DWD 307, therefore, transmission of “sensor wireless signals” is implicit)…”

Gilson does not explicitly state in paragraph 0047 that transmission of announcement messages by DWD 307 which include identification code and/or address is performed using “audible or visual” signals.
Gilson, however, teaches in paragraph 0047 that DWD 307 may connect to host device 303 (“computing device”) using any type of communication protocol, such as infrared, visible light.  Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that since DWD 307 may connect to host device 303 (“computing device”) for authentication using visible light (thus utilizing “the visual” signals), to utilize exactly same media (visible light) to also transmit announcement messages.  Doing so would have simplified the system by utilizing the same media (visible light) and interface for transmission of the announcements leading to establishing connection, as the media and interface to establish connection itself, with the host device 303 (“computing device”).


Gilson, however, in paragraph 0048 teaches that the first device 303 (“computing device”) may gather information on DWD 307 from the announcement message which may include identification code, address (either representing “a unique identification code associated with the electronic device”) and in paragraph 0051 teaches that in step 411, first device 303 (“computing device”) may inform WAP 305 (“targeted device”) that second device 307 has been authenticated by transmitting a message which may include information such as the address (e.g., MAC address) (“the unique identification code associated with the electronic device”) of DWD 307.
However, inclusion of the sender’s address, such as explicitly disclosed MAC address of the DWD 307, in the packets sent from the DWD 307 to the WAP 305 in Wi-Fi networks is well known in the art, as is inclusion of the recipient’s address (MAC address of the DWD 307) in the packets sent from the WAP 305 to the DWD 307. This may be evidenced by IEEE. Indeed, section 7.1.2 on page 60 describes general frame format in communications through the Wi-Fi networks (IEEE 802.11). The frame may include four address fields labeled Address 1 – 4 in FIG 7.1. Further, section 7.1.3.3 on page 65 describes address fields so that at least some of the fields are used to indicate the source address (SA), destination address (DA), transmitting STA address (TA), and receiving STA address (RA). Sections 7.1.3.3.4 - 7.1.3.3.7 on pages 65 – 66 further describe the contents of these address fields. Specifically,
MAC individual or group address that identifies the MAC entity or entities intended as the final recipient(s) of the MSDU (or fragment thereof) contained in the frame body field.
The SA field contains an IEEE MAC individual address that identifies the MAC entity from which the transfer of the MSDU (or fragment thereof) contained in the frame body field was initiated.
The RA field contains an IEEE MAC individual or group address that identifies the intended immediate recipient STA(s), on the WM, for the information contained in the frame body field.
The TA field contains an IEEE MAC individual address that identifies the STA that has transmitted, onto the WM, the MPDU contained in the frame body field.

In other words, each of these address fields contains MAC address and the frame itself may contain the MAC addresses of the sending and receiving devices.
Therefore, the inclusion of MAC addresses in the packets transmitted by the DWD 307 to the WAP 305 as sender address and in the packets transmitted by the WAP 305 to the DWD 307 as receiver address is either already implemented as part of the standard to which the Wi-Fi network is adhered, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize this configuration to comply with the standard. In either case, utilizing the MAC address of DWD 307 as either sender or receiver address in communication with WAP 307 would be the same as including “the unique identification code (i.e. MAC address) associated with the electronic device”.

Gilson does not explicitly disclose that the transmission of sensor data is “to the targeted device via the same network, wherein the targeted device processes the sensor wireless signals and transmits processed sensor wireless signals to the 
Cho teaches a method for controlling a home network system using a mobile terminal, which includes the mobile terminal connecting to a gateway of a home network through a communication network. The mobile terminal may request status information of a selected device through the gateway, receive and display the status information of the selected device and control the selected device. (Abstract) The home devices 104 are connected to a home network and can be controlled or can perform data transmission/reception, including security camera (par. 0024). Therefore, Cho is in the same art as Gilson. As is further show in FIG 1 and stated in paragraph 0024, there is a home network (“the same network”) which includes a home network gateway 103 operating as a server and is connectable with an external communication network 102, and home devices 104. In other words, the network shown in FIG 1 of Cho is similar to the network shown in FIG 3 of Gilson where the gateway 103 of Cho acts as a combination of router 301 and WAP 305 of Gilson. Gilson also states in paragraph 0037 that both router 301 and WAP 305 may be integrated in a single device, which would be the same as gateway of Cho. Thus,  Cho’s home network is “the same network” as the one shown in FIG 3 of Gilson. Cho further teaches in Fig.  1 and 3 with corresponding description “wherein the electronic device (security camera 104-5) transmits sensor wireless signals in connection with a sensing device at the electronic device to the targeted device via the same network (FIG 3 and paragraph 0045: in step 318, the home device 104 (which may be security camera 104-5, as shown in FIG 1) transmits to the gateway 103 (corresponds to claimed “the targeted device”) through the home network (“via the same network”)), wherein the targeted device processes the sensor wireless signals and transmits processed sensor wireless signals to the computing device (FIG 3 and paragraph 0045: in step 319, the gateway 103 transmits to the mobile terminal 101 (corresponds to claimed “the computing device”). The process of receiving, by the gateway 103, the signals transmitted by the sensors and processing the signals for subsequent transmission to the mobile terminal 101 (including formatting, adding control information, etc. as is well known in the art) maps to recited in the claim “the targeted device processes the sensor wireless signals”).”
Therefore, since Gilson does not provide much information about operation of the system after establishing communication between different devices, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Cho communication process between different devices through the gateway in the system of Gilson. Doing so would have simply filled in where Gilson is silent and allowed the remotely positioned user to receive information from any of the sensors and security camera and control operation of the sensors and security cameras (see Cho, paragraph 0053).
When the process of Cho is implemented in the system of Gilson, the sensor included in the DWD 307 of Gilson (“the electronic device”) would have transmitted “sensor wireless signals in connection with a sensing device at the electronic device” to the WAP 305 of Gilson (“the targeted device”) which would have processed and 

In Cho, transmission of the processed sensor signals to the mobile terminal 101 by the gateway 103 is through the external network 102, while the claim requires it to be done “via the same network”.
Takemoto in paragraphs 0002 – 0003 teaches a process in which the mobile terminal, when outside the home, is connected to a network by a wireless WAN (Wide Area Network) environment, and, upon returning home, when it discovers an access point of a wireless LAN environment in the home, it connects to that same wireless LAN (Local Area Network) environment. In other words, when the access point of a connectable LAN is detected, the mobile terminal automatically switches from the wireless WAN to the wireless LAN for the object of preventing billing, or fast data transfer rates, etc.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, based on the teaching of Takemoto, to further modify the system of combined Gilson and Cho’s disclosures to allow the host device 303 of Gilson or the mobile terminal 101 of Cho (both mapped to “the computing device”), while being connected to the home network through the external communication network 102, shown in FIG 1 of Cho, and thus remotely receiving “sensor wireless signals”, upon returning home to discover and connect to the wireless LAN environment in the home, using the wireless access point, such as disclosed by Gilson WAP 305 (“the targeted device”), to continue receiving “sensor wireless signals” 
Indeed, the “sensor wireless signals” would be transmitted from Gilson’s DWD 307 (“the electronic device”) to the Gilson’s WAP 305 (“the targeted device”) and the WAP 305 (“the targeted device”) would be transmitting the received “sensor wireless signals” to Gilson’s host device 303 (“the computing device”), all “via the same network” as required by the claim.

Lastly, with respect to the communication between a first authentication/connection software at the electronic device and a second authentication/connection software at the targeted device” being “authenticated” based on received wireless signals having the unique identification code, this is addressed in Gilson’s par. 0055: Once second device 307 has been authenticated and/or connected to the wireless network… In other words, this directly maps to the limitation “establishing an authenticated communication between a first authentication/connection software at the electronic device (which is DWD 307) and a second authentication/connection software at the targeted device (which is WAP 305 representing Gilson’s wireless network)”. This is also “based on received wireless signals” which was earlier mapped to signal exchange between the DWD 307 and WAP 305 disclosed in par. 0053: second device 307 may in step 415 send a request for credentials to WAP 305. In step 417, WAP 305 may send network credentials to second device 307 in response to the request. This signal exchange represents claimed “the wireless device to transmit and 
Although the above is already sufficient to address the entirety of the limitation stated at the beginning of this paragraph, Gilson further discloses in par. 0054 that WAP 305 (“targeted device”) may permit second device 307 (“electronic device”) to connect to the wireless network without a password for a limited purpose such as, to do a key exchange. Once connected, WAP 305 may exchange keys with second device 307 (e.g., at a Wi-Fi Protected Setup level or other secured connection). This key exchange also corresponds to recited “the wireless device to transmit and receive the wireless signals having the unique identification code to and from the targeted device” since the signals containing keys also include the MAC address as source or destination address (depending on the direction of a particular signal: from or to the WDW 307) as was explained above. This also represents process of authentication.  After WAP 305 sends credentials to second device 307, second device 307 may use the credentials (e.g., network identifier and/or password) to access the network in step 419. This also maps to the claimed “the wireless device to transmit and receive the wireless signals having the unique identification code to and from the targeted device” since the signals carrying the keys also include the MAC address as source or destination address as was explained above.
This may also be evidenced by Scahill, Fig. 2 and par. 0016, describing process of authentication between a mobile terminal and an access point (disclosed as private BSS). As may be seen from Fig. 2, the interaction includes authentication request and response (“the wireless device to transmit and receive the wireless signals … to and of the WiFi packets sent by the mobile terminal during the authentication process. In other words, during authentication, WiFi packets are sent from the mobile terminal carrying the MAC address. What this confirms is that authentication is performed “based on received wireless signals having the unique identification code”, such as MAC address within the wireless signals.

Regarding claim 17, Gilson teaches “A targeted device (paragraph 0037: wireless access points (WAPs) 305, also shown in Fig.  3) that connects with an electronic device (paragraph 0003: dependent wireless device (DWD), also shown in Fig.  3 as DWD 307) comprising:
a wireless device that transmits and receives wireless signals having communications protocol to allow connectivity and collaboration between an electronic device and the targeted device (paragraph 0052: device 307 (“an electronic device”) may be permitted to communicate with WAP 305 in order to use the wireless network.  Paragraph 0037 states that WAP provides network access (e.g., Wi-Fi access) to wireless devices.  Therefore, “a wireless device that transmits and receives wireless signals having communications protocol” is implicitly present);
a processing device (implicit in the WAP 305 or DWD 307); and
(implicit in the wireless access point), the instructions including the following logics:
instructing the wireless device to transmit and receive the wireless signals to and from a computing device that include a unique identification code associated with an electronic device in accordance with a wireless communication protocol, wherein the computing device receives audible or visual signals from an electronic device that include the unique identification code associated with the electronic device; and
establishing an authenticated communication between a first authentication/connection software at the electronic device and a second authentication/connection software at the targeted device in a same network based on received wireless signals having the unique identification code, wherein the electronic device transmits sensor wireless signals in connection with a sensing device at the electronic device to the targeted device via the same network, wherein the targeted device processes the sensor wireless signals and transmits processed sensor wireless signals to the computing device via the same network (the rest of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 above because of similarity of limitations).”
Regarding claim 2, Gilson teaches “further comprising the sensing device that detects events or changes in its environment (paragraph 0004: the DWD may comprise a plurality of door, motion, or window sensors which detect opening and closing and motion.), and transmits a corresponding output (implicit).”
Regarding claim 3, Gilson teaches “wherein the sensing device includes … passive sensors that detect and respond to some type of input from the physical environment (paragraph 0004: the DWD may comprise a plurality of door, motion, or window sensors which detect opening and closing and motion (“some type of input from the physical environment”).).”
Gilson does not teach presence of “active sensors that detects and operates from an external source of power”.
Cho teaches that one of the devices connected to the home network is a security camera (par. 0024). It may be said that security camera corresponds to a “sensing device [which] includes active sensors that detects and operates from an external source of power”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to include in the system of Gilson additional security equipment such as security cameras, as disclosed by Cho.  Doing so would have expanded the capability and functionality of the security system by allowing the user not only receive information from any of the door, motion, or window sensors, but also from security camera and observe the situation inside of the home.
Regarding claim 4, Gilson teaches “wherein the sensing device detects at least one of the following: temperature, humidity, motion (paragraph 0004: the DWD may comprise motion sensors.), light, water, smoke, acceleration, global positioning, voltage, current, and power.”
Regarding claim 6, Gilson teaches or fairly suggests “wherein the processing device includes a controller (indeed, presence of or obviousness of inclusion of a processor was explained in the rejection of claim 1 above.  Since the processor would control operation of the wireless sensor, its definition would be “controller”).”
Regarding claims 7 and 19, Gilson teaches “wherein the wireless device includes at least one of the following technologies: Bluetooth®, Bluetooth® LE (BLE) (paragraphs 0041 and 0044), and ANT/ANT+.”
Regarding claim 9, Gilson teaches “wherein the authentication/connection software is a firmware (paragraph 0035: the functionality may be embodied in whole or in part in firmware).”
Regarding claim 11, “further comprising logic of instructing the computing device to receive the audible signals from the electronic device by way of a microphone that captures and stores the audible signals”, since the parent claim 10 is written in the alternative form with respect to “audible or visual” (“A or B”) it is sufficient to meet at least one of the limitations “A” or “B” in the parent claim and its dependencies in the current claim to meet the limitations of the whole current claim. In this case the limitation “B” (“visual”) in the parent claim is met which does not have any dependencies in the current claim.
Regarding claim 12, Gilson teaches “further comprising logic of transmitting the unique identification code to the targeted device via the computing device (for explanation please see rejection of claim 1 above).”
Regarding claim 14, Gilson in combination with Cho teaches or fairly suggests “further comprising logic of communicating between the electronic device and a network via the targeted device, wherein the targeted device is a gateway (indeed, as was explained in the rejection of claim 1 above, when the teaching of Cho is combined with the teaching of Gilson, the DWD 307 (“the electronic device”) would have communicated with the external “network”, to which the host device 303 is connected, via the WAP 305 (“the targeted device”) and router 301, which may be combined into a single device as stated in paragraph 0037 of Gilson, acting as a “gateway”, which is also disclosed by Cho).”
Regarding claim 15, Gilson in combination with Cho teaches “further comprising logic of communicating between the electronic device and a computing device via the network (indeed, as was explained in the rejection of claim 1 above, Cho, Fig.  1 and 3 with corresponding description: communicating between the security camera 104-5 as part of the home devices 104 (“electronic device”) and mobile terminal 101 (“a computing device”) via the external communication network 102 as steps 309 – 319 in Fig.  3. When combined with the teaching of Gilson, it would be the DWD 307 (“the electronic device”) communicating with the host device 303 (“computing device”) through the external communication network).”
Regarding claim 16, Gilson in combination with Cho teaches “further comprising logic of communicating between the electronic device and the computing device via the network (indeed, as was explained in the rejection of claim 1 above, Cho, Fig.  1 and 3 with corresponding description: communicating between the security camera 104-5 as part of the home devices 104 (“electronic device”) and mobile terminal 101 (“a computing device”) via the external communication network 102 as steps 309 – 319 in Fig.  3. When combined with the teaching of Gilson, it would be the DWD 307 (“the electronic device”) communicating with the host device 303 (“computing device”) through the external communication network) based on signals from a sensing device at the electronic device (Cho, Fig.  7 and paragraph 0047: communication from the security camera (“sensing device at the electronic device”) of the image seen by the camera (therefore, the communication is “based on signals”) to the mobile terminal).”
Regarding claim 18, this claim is rejected because of the same reasons as set forth in the rejection of claims 6 and 9 because claim 18 has limitations similar to the limitations of claims 6 and 9 combined.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150327060 (Gilson) in view of US 20110106279 (Cho) and US 20170041835 (Takemoto) as applied to claim 1 above, and further in view of US 20170132909 (Rabb).
Regarding claim 5, while teaching in paragraph 0004 that the DWD may contain various door, motion or window sensors, Gilson does not teach “wherein the device includes an electroacoustic transducer device.”
Rabb in paragraph 0029 teaches smart home environment which may include multiple individual sensors or sensors combining multiple sensing mechanisms. For example, a sensor device may include a low power motion sensor and a light sensor, or a microphone (“electroacoustic transducer device”) and a camera or any other combination of sensors.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to combine the sensors already present in .

Claims 8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150327060 (Gilson) in view of US 20110106279 (Cho) and US 20170041835 (Takemoto) as applied to claims 1, 10 and 17 above, and further in view of US 20170086054 (Azevedo).
Regarding claims 8, 13 and 20, Gilson does not explicitly disclose “wherein the communications protocol comprise at least one of: Message Queuing Telemetry Transport (MQTT) and Constrained Application Protocol (COAP).”
Gilson appears to disclose communication between the sensors and the access point using Wi-Fi.
Azevedo teaches in paragraph 0169 that sensors may communicate the sensor data to the AP utilizing any of a variety of communication protocols including a low-power communication protocol (e.g., a modified Constrained Application Protocol (CoAP), etc.).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a modified Constrained Application Protocol (CoAP) to communicate sensor data to the access point in the system of Gilson simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Additionally, the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
On the other side, the examiner takes an Official Notice that Message Queuing Telemetry Transport (MQTT) is also well known in the art as alternative to Constrained Application Protocol (CoAP).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize Message Queuing Telemetry Transport (MQTT) to communicate sensor data to the access point in the system of Gilson simply as design choice with predictable results since, according to the Supreme Court, “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 416 (2007).  Additionally, the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648